         Case 6:19-cv-06008-FPG Document 16 Filed 01/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK ___________________
ELMIS ADALID MONTOYA CRUZ,

                                  Petitioner,
              v.
                                                                    19-CV-6008-FPG
THOMAS FEELEY, in his official capacity as Field Office
Director, Buffalo Field Office, U.S. Immigration and Customs
Enforcement;
CRAIG D. APPLE, Sr., in his official capacity as Sheriff,
Albany County Correctional Facility;
KIRSTJEN M. NIELSEN, in her official capacity as
Secretary, U.S. Department of Homeland Security;
MATTHEW G. WHITAKER, in his official capacity as
Acting Attorney General;

                                  Respondents.
                                         ____________

                              NOTICE OF APPEARANCE

TO:    Clerk of the United States District Court
       for the Western District of New York


       You are hereby requested to enter my appearance as counsel for the Respondents in

the above-entitled action.

       DATED:       Buffalo, New York, January 9, 2019.

                                         JAMES P. KENNEDY, JR.
                                         United States Attorney
                                         Western District of New York

                                  BY:    s/DANIEL B. MOAR
                                         Assistant United States Attorney
                                         138 Delaware Avenue
                                         Buffalo, New York 14202
                                         (716) 843-5833
                                         Daniel.Moar@usdoj.gov
